The Chief Justice delivered the opinion of the court.
We feel ourselves bound by the authority of decided cases on this subject to say, that a general credit, by sundries, like that in the present instance, is not sufficient to bring the cause within the jurisdiction of the justice. In the case of Rice v. Oxenius, Penn. 660, the court declare that a credit of this kind is too vague. In La Rue v. Boughaner, 1 South. 104, the court say, “ If a plaintiff will give credit and strike a balance, he must do it fairly and according to *152the truth, shewing the particulars, with their dates, as they are in the account.” In Williams and Priestly v. Hamilton, 1 South. 220, the court came over the same ground again, and decided the same way. If the question was a new one, we should all be, probably, of a different opinion at least, we should hesitate very long before we should give such an opinion. But yielding to the weight of adjudged cases, we are conrpelled to refuse the application for a mandamus.
Mandamus refused.